EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) filed on 30 December 2020 is in compliance with the provisions of 37 CFR 1.97, and the information referred to therein have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Martino (Reg. No. 65,695) on 10 March 2021.
The application has been amended as follows: 
Claims 17-24 have been amended to the following final form:
Claim 17	The insert wedge according to claim 16, wherein the outer side of the narrow limb and an inner side of the broad limb form an angle of 90.
Claim 18	The insert wedge according to claim 16, wherein the spring tongue is inclined in relation to the inner side of the broad limb.
Claim 19	The insert wedge according to claim 16, wherein the outer side of the spring tongue smoothly adjoins the outer side of the narrow limb.
Claim 20	The insert wedge according to claim [[4]] 19, wherein the outer side of the narrow limb and the outer side of the spring tongue form an angle of between 10 and 20.
Claim 21	The insert wedge according to claim 16, wherein the outer and/or inner side of the narrow limb and/or the outer side of the spring tongue has projections.
Claim 22	The insert wedge according to claim 16, wherein the narrow limb has a slot, which is open to the outer side of the said narrow limb and runs parallel to the spring tongue, close to a transition region to the spring tongue.
Claim 23	The insert wedge according to claim 16, wherein the outer side of the narrow limb and/or the outer side of the spring tongue forms a flat or a corrugated contact area.
Claim 24	The insert wedge according to claim 16, wherein the narrow limb and/or the spring tongue are/is in the form of a solid wall or are/is formed by a series of spaced- apart vertical struts.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Claims 1-6, 8-13, and 15-25 are allowed. Claims 7 and 14 have been cancelled.
	The following is an examiner’s statement of reasons for allowance:
	Applicant’s arguments filed on 4 March 2021, see Pages 6-7, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, an insert wedge comprising all the limitations of amended Claim 1, an arrangement comprising two panels and an insert wedge according to Claim 1 comprising all the limitations of amended Claim 12, an insert wedge comprising all the limitations of newly added Claim 16, and an insert wedge comprising all the limitations of newly added Claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678